IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00017-CV

FORT WORTH INDEPENDENT SCHOOL
DISTRICT, SELF-INSURED,
                                                             Appellant
v.

CAROL A. SEIFERT,
                                                             Appellee


                           From the 413th District Court
                              Johnson County, Texas
                            Trial Court No. C200400242


                           MEMORANDUM OPINION


       The Fort Worth Independent School District appeals a jury finding that a stroke

suffered by Carol Seifert is a compensable injury pursuant to the Texas Workers’

Compensation Act. See TEX. LAB. CODE ANN. §401.001 et seq. (Vernon 2006). The

District complains that the evidence was legally and factually insufficient for the jury to

have found that the stroke was a compensable injury and that the trial court erred by

not admitting the full opinions from the Benefit Contested Case Hearing Office and the

Appeals Panel. Because we find that the sufficiency issue was inadequately briefed and
that the trial court did not abuse its discretion in the admission of evidence, we affirm

the judgment of the trial court.

The Facts and Procedural Background

        Carol Seifert was a physical education teacher in the District when she suffered a

knee injury, which was undisputedly a compensable injury. Treatment of the injury

required four knee surgeries. During the fourth surgery, Seifert suffered a severe stroke

which left her permanently disabled. After an administrative hearing, the hearing

officer found that the stroke was not a compensable injury and the appeals panel

affirmed that finding. Seifert filed this action in the district court to challenge those

findings.

        A jury was charged solely with the question of whether the compensable knee

injury extended to and included the stroke. The jury answered the question “yes,” and

the trial court entered a judgment in accordance with the jury finding. The trial court

denied the District’s motion for new trial. This appeal followed.

Legal and Factual Sufficiency

        The District complains in issue one that the evidence was legally and factually

insufficient. More specifically, the District contends that because Seifert suffered from

moyamoya1 that her stroke was not connected or was insufficiently connected to the




1 Moyamoya is a rare disorder of the blood vessels in the brain known as internal carotid arteries. The
condition is characterized by stenosis (narrowing) or occlusion (blockage) of one or both internal carotid
arteries with subsequent formation of an abnormal network of blood vessels adjacent to the internal
carotid arteries. The term “moyamoya,” a Japanese word that means "puff of smoke," describes the
appearance of the abnormal vessels that form adjacent to the internal carotid arteries.


Fort Worth ISD v. Seifert                                                                          Page 2
surgery to be a compensable injury. Both the District and Seifert offered expert medical

testimony regarding the causes of the stroke.

        However, the District provides no argument or authorities regarding the legal

standard required to establish causation in cases such as this, nor do they give any

citations to the record to assist in a sufficiency analysis.      Therefore, this issue is

inadequately briefed and, therefore, waived. See TEX. R. APP. P. 38.1(h) & (i). We

overrule issue one.

Improper Admission of Evidence

        The District next complains that the trial court erred by refusing to admit

unredacted copies of the decision and order of the Benefit Contested Case Hearing

Office and the decision of the appeals panel. Seifert objected to the admission of the

exhibits on the basis of hearsay, lack of relevance, and unfair prejudice. See TEX. R. EVID.

801, 802, 401, 402, & 403. The trial court reviewed the documents and admitted them

after redacting portions of the report that contained the unstipulated factual findings

from those proceedings. It is unclear on what basis the trial court sustained Seifert’s

objections.

Standard of Review

        We review a trial court’s decision to admit or exclude evidence for an abuse of

discretion. Bay Area Healthcare Group, Ltd. v. McShane, 239 S.W.3d 231, 234 (Tex. 2007);

Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998). A trial court

abuses its discretion if it acts without regard to guiding rules or principles. Owens-

Corning Fiberglas Corp., 972 S.W.2d at 43. We must uphold the trial court’s evidentiary

Fort Worth ISD v. Seifert                                                             Page 3
ruling if there is any legitimate basis for the ruling. See id. We will not reverse a trial

court for an erroneous evidentiary ruling unless the error probably caused the rendition

of an improper judgment or probably prevented an appellant from properly presenting

their case to the court of appeals. See TEX. R. APP. P. 44.1(a); Owens-Corning Fiberglas

Corp., 972 S.W.2d at 43.

        The Workers’ Compensation Act contains two provisions governing the

admissibility of the Commission’s decision and record in a jury trial. First, the trial

court is required to “inform” the jury of the Commission appeals panel “decision” in

the court's charge. TEX. LAB. CODE ANN. § 410.304(b) (Vernon 2006). This provision is

mandatory. The jury, however, is not required to accord the decision any special

weight. Texas Workers’ Comp. Comm’n v. Garcia, 893 S.W.2d 504, 528 (Tex. 1995). In

addition, section 410.306(b) allows the admission into evidence of the Commission’s

“record.” TEX. LAB. CODE ANN. § 410.306(b) (Vernon 2006). The Commission’s record is

comprised, in part, of the written opinion containing the commission appeals panel

decision. ESIS, Inc. v. Johnson, 908 S.W.2d 554, 560 (Tex. App.—Fort Worth 1995, writ

denied). However, the Texas Rules of Evidence govern the admission at trial of facts

and evidence contained in the Commission’s record. TEX. LAB. CODE ANN. §410.306(b)

(Vernon 2006); National Liab. & Fire Ins. Co. v. Allen, 15 S.W.3d 525, 529 (Tex. 2000).

        The District’s sole complaint regarding this issue is that the exhibits should have

been admitted in their entirety because they fit within the exception from the hearsay

rule as a public record or report pursuant to Texas Rule of Evidence 803(8). See TEX. R.

EVID. 803(8).     The redacted portions of the decision and opinion from the benefit

Fort Worth ISD v. Seifert                                                                 Page 4
contested case hearing and the decision of the appeals panel both contain a review of

testimony about the causes of the stroke, including the substance of testimony of

persons who did not later testify before the jury and documents that were admitted at

the contested hearing but not admitted before the jury.         We will assume without

deciding for purposes of this decision that the exhibits were admissible pursuant to rule

803(8) as a public record.

        Our inquiry, however, does not end there. We must next determine if there is

any legitimate basis for the ruling. See Owens-Corning Fiberglas Corp., 972 S.W.2d at 43.

Based on the content of the redacted portions of the exhibits, we conclude that the

district court could have reasonably excluded those portions of the decision and

opinion of the Benefit Contested Case Hearing Office and the appeals panel’s decision

because they were in part irrelevant to the issue before the jury, and because they could

have confused the jury and the resulting confusion would have substantially

outweighed their probative value. See TEX. R. EVID. 401 & 403. The District made no

effort either at trial or in this appeal to demonstrate the relevance or the probative value

of the redacted portions of the exhibits. Therefore, we find no abuse of discretion in the

trial court’s decision to exclude the redacted portions of those documents. By admitting

the redacted documents, the trial court informed the jury of the appeals panel’s

conclusion as required, and thereby complied with section 410.304 of the Labor Code.

See Tex. Prop. & Cas. Guar. Ass'n v. Nat'l Am. Ins. Co., 208 S.W.3d 523, 546 (Tex. App.—

Austin 2006, pet. denied) (The trial court did not abuse its discretion by denying the



Fort Worth ISD v. Seifert                                                             Page 5
admission of decision of appeals panel in its entirety pursuant to rule 403.).        We

overrule issue two.

Conclusion

        We find that the issues regarding the sufficiency of the evidence were

inadequately briefed and that the trial court did not abuse its discretion by redacting

portions of exhibits offered at trial. We affirm the judgment of the trial court.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Justice Reyna concurs in the judgment only and notes, when a party files a brief
without proof of service, the Clerk notifies the party of the defect and he is given an
opportunity to cure it. See TEX. R. APP. P. 44.3 (“A court of appeals must not affirm or
reverse a judgment or dismiss an appeal for formal defects or irregularities in appellate
procedure without allowing a reasonable time to correct or amend the defects or
irregularities.”). We should treat inadequately briefed issues in the same manner. I
would either address the merits of Fort Worth ISD’s first issue (as appellee Seifert was
able to do without difficulty) or notify Fort Worth ISD that its brief is inadequate and
“allow[] a reasonable time to correct or amend” it.)
Affirmed
Opinion delivered and filed March 3, 2010
[CV06]




Fort Worth ISD v. Seifert                                                           Page 6